

Exhibit 10.1


[WHERIFY WIRELESS, INC. LETTERHEAD]


May 29, 2008


Mr. J. Sherman Henderson III
President and Chief Executive Officer
Lightyear Network Solutions, LLC
1901 Eastpoint Parkway
Louisville, KY 40223


RE: Letter of Intent


Dear Mr. Henderson:


This letter of intent (the “Agreement”) summarizes our mutual understandings of
the basic terms of a business combination between Wherify Wireless, Inc.
(“Wherify”) and Lightyear Network Solutions, LLC (“Lightyear”). Although these
terms are not binding on either party, it is the intention of the parties to
cooperate fully with each other in connection with completing the transactions
contemplated herein on the following basic terms (the “Proposed Terms”):



1.  
Lightyear will be merged into a newly created wholly owned subsidiary of Wherify
(the “Merger Sub”) in a transaction (the “Merger”) pursuant to which, after
taking into account (i) all then current outstanding fully-diluted shares of
Wherify and (ii) those shares to be issued in connection with the Merger and the
Recapitalization Financing (as defined below), will result in the shareholders
of Lightyear owning not less than 51% of the fully diluted shares of Wherify
that will be outstanding on the closing date of the Merger (the “Merger Closing
Date”).




2.  
On the Merger Closing Date, Wherify and its subsidiaries will have the following
proforma debt and other liability capitalization:




a.  
The Lightyear Debt: Merger Sub will assume, in connection with the Merger,
current Lightyear debt in an amount not to exceed $16 million (the “Lightyear
Debt”), such Lightyear Debt having the following basic terms:



Senior Secured Portion
Amount:
Not more than $10,000,000
Form:
Senior Secured Term Note
Interest:
Libor + 4 (capped at 7.5%), payable on a current basis quarterly in arrears
Term:
3 years
Prepayment:
Anytime in whole or part without penalty
Security:
Lightyear and Merger Sub customer contracts, accounts receivable and inventory
existing on or after the Merger Closing Date. The holder of the Lightyear Debt
shall not have a security interest in any of the assets of Wherify or Wherify
California
   

 
1

--------------------------------------------------------------------------------


Senior Subordinated Convertible Note
Amount:
$6,000,000
Form:
Senior Subordinated Note
Interest Rate:
9% p.a., payable quarterly in arrears in cash or, at the option of the Merger
Sub, in additional notes
Term:
3 years
Conversion:
The holder of the note may convert the note into Wherify common stock at any
time in whole or part at a conversion price (the “Conversion Price”) equal to
125% of the underlying price per share associated with the securities issued in
the Recapitalization Financing (as defined in Section 3 below)

 
Wherify may be a guarantor or obligor on the Lightyear Debt, but the holder of
the Lightyear debt shall not have a security interest in the assets of Wherify
or Wherify California
 

b.  
The Wherify Obligations: The entirety of Wherify’s approximate $22 million in
existing debt and other payables, overdue vendor obligations and liabilities for
prior taxes and workers compensation as of the date of this letter
(collectively, the “Wherify Obligations”) shall be restructured as follows:



The Existing Senior Secured Debt: YA Global Investments, L.P. (f/k/a Cornell
Capital Partners, LP) (“YA Global”), the holder of the existing approximate
$5,510,000 (principal and accrued interest) in Wherify Senior Secured Debt, will
settle the full amount of the Wherify Senior Secured Debt (including all
principal, accrued interest, fees, costs, and expenses) in exchange for: (i)
$2.5 million in cash plus (ii) a replacement $2.5 million secured note (the “YA
Replacement Note”) made jointly and severally payable by the Merger Sub,
Wherify, and Wherify California to YA Global, where such YA Replacement Note
will have the following basic terms:


2

--------------------------------------------------------------------------------


Amount:
$2,500,000
Interest:
12% per annum, payable quarterly in arrears
Maturity:
3 years
Payments:
Commencing on the thirteen month anniversary date from the Merger Closing Date,
and continuing on the like day of each month thereafter, the makers shall make
monthly principal payments in the amount of $83,333.33 each. At maturity of the
YA Replacement Note, the then outstanding principal balance plus any accrued and
unpaid interest, and any other amounts due under the YA Replacement Note shall
be due and payable in full.
Prepayment:
Anytime in whole or part without penalty
Security:
YA Global shall continue to hold a first perfected security interest in all
assets of Wherify and Wherify California, whether existing as of the Merger
Closing Date or acquired thereafter (including, without limitation, Wherify’s
and Wherify California’s intellectual property). YA Global shall not have a
security interest in the assets of the Merger Sub. YA Global’s security
documents shall provide that Wherify and Wherify Califonria may license or
utilize their intellectual property in the ordinary course of business in any
reasonable way, provided that (a) any license of the intellectual property shall
be expressly subordinate to the security interest of YA Global, and (b) Wherify
and/or Wherify California shall not sell or transfer title to such intellectual
property or grant exclusive licenses or the like without the prior written
consent of YA Global1. Wherify and Wherify California shall covenant and agree
that none of their assets will be transferred to the Merger Sub either in
connection with the Merger or otherwise without the prior written consent of YA
Global.



In addition, as part of this restructuring, the existing 7.0 million in Wherify
warrants owned by YA Global will be reset to provide an Exercise Price equal to
equal to 75% of the underlying price per share associated with the securities
issued in the Recapitalization Financing (as defined in Section 3 below). In
addition, the Wherify warrants issued to YA Global shall also be amended to
provide (a) the cashless exercise may be elected at anytime and shall not be
subject to any conditions in order to elect the same, and (b) the expiration
date of the warrant shall be seven years from the Merger Closing Date. Further,
Wherify acknowledges and agrees that it is intended that after resetting and
amending the warrants as set forth above, the holding period of such warrants
will continue to be calculated from the original issue date of such warrants,
and Wherify will provide all agreements, customary legal opinions, and other
documentation, and take such actions, as are reasonably necessary to confirm the
same.



--------------------------------------------------------------------------------

1 Provided, however, that with respect to exclusive licenses such consent shall
not be unreasonably withheld so long as no default or event of default has
occurred and is continuing, and such exclusive license is geographically and
temporally limited and otherwise of a nature customarily entered into by Wherify
in the ordinary course of its business.

3

--------------------------------------------------------------------------------


Wherify, Wherify California, and Merger Sub shall execute and deliver such
documents, instruments, and agreements as may be required by YA Global to
evidence the restructure outlined above, which documents shall be in a form and
of a substance acceptable to YA Global in all respects.


All Other Debt Obligations: The approximate $18 million in other Wherify debt,
payables, overdue vendor obligations and liabilities for prior taxes and workers
compensation obligations (the “Wherify Unsecured Creditors”) will be
extinguished for an aggregate of not more than (i) $2.5 million in cash and (ii)
that number of shares of common stock, priced at 75% of the underlying price per
share associated with the securities issued in the Recapitalization Financing
(as defined in Section 3 below), required to extinguish the balance of
obligations not paid off in cash (the “Debt for Equity Shares”); provided,
however, in no event will the Debt for Equity Shares aggregate in excess of 6%
of the aggregate fully-diluted shares of Wherify that will be in existence on
the Merger Closing Date after giving consideration to all shares of Wherify
common stock that are contemplated to be issued or retired as part of the
transactions contemplated herein.


The Series A Convertible Preferred Stock: In order to facilitate completion of
the Recapitalization Financing defined in Section 3, GPS Associates LLC, the
holder of Wherify’s existing Series A and Series B Preferred Stock (the “Wherify
Preferred Stock”), will agree to fully convert such Wherify Preferred Stock on
the Merger Closing Date, in return which it will be issued a five year warrant
to purchase 20,000,000 shares of Wherify common stock at an exercise price equal
to the above defined Conversion Price.


Proforma for the transactions contemplated in this Section 2, on the Merger
Closing Date Wherify will be capitalized as set forth in Exhibit I appended
hereto.


4

--------------------------------------------------------------------------------


 

3.  
On the Merger Closing Date, Wherify will have net cash on hand from a new equity
financing (the “Recapitalization Financing”) of not less than $6.5 million (the
“Closing Date Working Capital Requirement”), after taking into consideration (i)
the fees and expenses associated with raising such Recapitalization Financing
and (ii) any cash used therefrom to satisfy resolution of the Wherify
Obligations as set forth in Section 2 above. Exhibit II appended hereto
illustrates that the aggregate funding requirements the parties hereto
contemplate will need to be covered by the Recapitalization Financing is equal
to $15 million. It is contemplated that investors providing the equity for the
Recapitalization Financing will receive preferred stock in Wherify in exchange
for their investment. Such preferred stock shall contain provisions providing
that no cash dividends or cash distributions of any nature may be made to the
holder of such preferred stock, and no put, redemption, buyback, or similar
provision may be exercised, unless and until the payment in full of all amounts
due under the YA Replacement Note. In addition, the parties hereto understand
and agree that the investors providing the Recapitalization Financing will
likely require holders of preferred or common stock or warrants exercisable for
preferred or common stock, who hold shares, or warrants exercisable for shares,
or some combination thereof, which, in the aggregate, are in excess of 1% of the
capital stock of Wherify (on a fully diluted basis), to enter into an “Orderly
Market Resale Program” or similar agreement which may, among other things, limit
the amount of shares such parties may sell at one time and the timing of such
sales, and by accepting or consenting to this Agreement, such parties agree that
they will not unreasonably withhold their consent to such an Agreement provided
that all such parties to which the foregoing applies, and all directors and
officers and other insiders of Wherify, shall be subject to the same rules and
restrictions. For the purposes of illustration, reference is made to Exhibit I
appended hereto for the projected percentages of stock and warrants to be held
by each party after the closing on the Merger.




4.  
On the Merger Closing Date (or as soon thereafter as practicable), the following
will occur:




a.  
The name of the Merger Sub will be changed to Lightyear Network Solutions, Inc.




b.  
The Lightyear shareholders will have the right to choose 60% of the merged
company Board of Directors and, in that connection, Sherm Henderson will be
designated as Chairman.




5.  
Among other things, it shall be a condition of closing the Merger that:




a.  
Wherify obtain by requisite proxy approval:




i.  
favorable consent to the transaction and, in that regard, GPS Associates LLC,
the holder of the Wherify Preferred Stock, shall have expressly consented to (x)
the Merger, (y) the conversion of the Wherify Preferred Stock and (z) release
any and all claims that it may have against Wherify, its officers and directors
(the “GPS Consent and Release”); and



5

--------------------------------------------------------------------------------



ii.  
all due authorizations necessary to complete the Merger and transactions
contemplated herein, including, without limitation:




1.  
any reverse split or other share authorizations that may be required;




2.  
the Name Change; and




3.  
all other matters requiring approval of the Wherify shareholders.




b.  
Wherify obtain all required creditor approvals.




c.  
Lightyear obtain all required shareholder and creditor approvals to the Merger.




6.  
The parties agree to work expeditiously to complete the transactions
contemplated herein, including without limitation:




a.  
Signing, to the extent practicable within 20 days from the Effective Date
hereof, a Definitive Merger Agreement conditioned solely upon completion of all
the transactions contemplated herein;




b.  
The restructuring of the Lightyear Debt as contemplated in Section 2(a);




c.  
The restructuring of the Wherify Obligations as contemplated in Section 2(b),
including for these purposes, a determination at the earliest possible date of
the cash amount that will be required;




d.  
The preparation of offering materials for use in soliciting investor interest in
the Recapitalization Financing, including a mutually agreed description of the
business, prospects and proforma financial condition of each of Lightyear,
Wherify and the combined companies; and




e.  
The preparation of all required proxy materials and, in the case of Lightyear,
all required audit work necessary to comply with the SEC financial reporting
requirements on and after the Merger Closing Date.



Exhibit III appended hereto sets forth proposed time schedule for the completion
of all the matters needed to be completed in order for the transactions
contemplated herein to be completed.
 
6

--------------------------------------------------------------------------------



7.  
The parties agree that each will bear for its own account the cost each incurs
in connection with working to complete the transactions contemplated herein.




8.  
This Agreement will become effective (the “Effective Date”) when:




a.  
signed by the parties in the spaces provided below; and




b.  
there is evidence satisfactory to Lightyear that Wherify shall have access to
interim working capital (the “Bridge Loan”) for use in carrying Wherify during
the process of trying to satisfy the conditions precedent to closing the Merger
as contemplated herein. Exhibit IV sets forth the principal terms of the
proposed Bridge Loan.



The parties being in agreement with the provisions of this Agreement so indicate
by their respective signature in the spaces provided below:


WHERIFY WIRELESS, INC.
LIGHTYEAR NETWORK SOLUTIONS
               
BY:
________________________
BY:
______________________________
 
Vincent D. Sheeran
 
J. Sherman Henderson
       
ITS:
Chief Executive Officer
ITS:
President & Chief Executive Officer

 
7

--------------------------------------------------------------------------------




 